EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is at p. 2 of the instant specification.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Ho on 6/22/2021.
The application has been amended as follows: 

Claims
1.    (Currently Amended) A method for preparing a cross-linked hyaluronic acid gel, comprising carrying out a cross-linking reaction in an alkaline aqueous solution of unmodified hyaluronic acid, wherein N,N-bis(acroloyl)cystamine is used as a cross-linking agent in the cross-linking reaction, wherein the alkaline aqueous solution of unmodified hyaluronic acid is prepared by dissolving unmodified hyaluronic acid into a 1% (w/v) alkaline aqueous solution and subsequently the cross-linking agent is added to the alkaline aqueous solution, and wherein a mass ratio of the unmodified hyaluronic acid to the cross-linking agent is 4:1 to 10:1.
2.    (Canceled)
3.    (Canceled)
4.    (Original) The method according to claim 1, wherein the cross-linking reaction is carried out for 10 to 18 hours.
5.    (Original) The method according to claim 1, wherein the cross-linking reaction is carried out at a temperature ranging from 40 to 50 °C.
the cross-linked hyaluronic acid gel; wherein a phosphate buffer for the dialysis preferably has a concentration of phosphate ranging from 0.1 to 0.2 M, and a pH value ranging from 7.0 to 7.4.
7.    (Currently Amended) The method according to claim 1, wherein, after the cross-linking reaction is completed, dialysis and freeze drying are carried out so as to obtain [[a]]the cross-linked hyaluronic acid gel, the dialysis being carried out for 36 to 68 hours.
8.    (Currently Amended) The method according to claim 1, wherein, after the cross-linking reaction is completed, dialysis and freeze drying are carried out so as to obtain [[a]]the cross-linked hyaluronic acid gel, the freeze drying comprising a first-stage pre-freezing at a temperature ranging from -65 to -45 °C for 2 to 6 hours, a second-stage sublimation being carried out at a temperature ranging from -30 to -25 °C for 4 to 8 hours and then at a temperature ranging from -10 to 0°C for 3 to 8 hours, and a third-stage desorption drying at a temperature ranging from 5 to 25 °C for 3 to 8 hours.
9.    (Canceled)
10.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 1.
11.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 2.
12.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 3.
13.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 4.
14.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 5.
 claim 6.
16.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 7.
17.    (Original) A cross-linked hyaluronic acid gel prepared by the method according to claim 8.
18.    (Canceled)
19.    (Currently Amended) A method for preparing a cross-linked hyaluronic acid gel comprising: (1) dissolving [[a]]unmodified hyaluronic acid in a 1% (w/v) alkaline aqueous solution; (2) adding N,N-bis(acroloyl)cystamine to the alkaline solution; and (3) carrying out a cross-linking reaction between N,N-bis(acroloyl)cystamine and the unmodified hyaluronic acid at a temperature ranging from 40 to 50°C for 10 to 18 hours; wherein a mass ratio of the unmodified hyaluronic acid to the N,N-bis(acroloyl)cystamine is 4:1 to 10:1.
20.    (Previously Presented) The method according to claim 19, wherein after step (3), a dialysis is carried out in a 0.1 to 0.2M phosphate buffer at a pH value from 7.0 to 7.4 for 36 to 68 hours.
21.    (Previously Presented) The method according to claim 20, wherein after the dialysis, a freeze drying is carried out, wherein the freeze drying comprises a first-stage pre-freezing at a temperature ranging from -65 to -45 °C for 2 to 6 hours, a second-stage sublimation being carried out at a temperature ranging from -30 to -25 °C for 4 to 8 hours and then at a temperature ranging from -10 to 0°C for 3 to 8 hours, and a third-stage desorption drying at a temperature ranging from 5 to 25 °C for 3 to 8 hours.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 4/15/2021, in which claims 2, 3, 9 and 18 are canceled, claims 1, 6 and 7 are amended to change the breadth and scope of the claims, and claims 19-21 are newly added.
In view of the Examiner’s amendment above, claims 1, 4-8, 10-17 and 19-21 are pending in the instant application and are found to be allowable.

Priority
The instant application claims foreign priority to CN 201811106059.3 filed on 9/21/2018. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 6/27/2019. Further an English translation and statement of translation accuracy, has been made of record on 4/15/2021 thus foreign priority has been perfected. (see MPEP 2152.01 and 37 CFR 1.55) The effective filing date of the instant application is 9/21/2018. 



Withdrawn Objection


Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 2, 3, 9 and 18 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
In view of the Examiner’s amendment and Applicant’s amendment, filed on 4/15/2021, the rejection of claim 7 under 35 U.S.C. § 112, second paragraph for indefiniteness, has been fully considered and is persuasive. Applicant has removed the indefinite term “preferably”. The rejection is hereby withdrawn.
In view of the Examiner’s amendment and Applicant’s amendment, filed on 4/15/2021, the rejection of:
Claims 1 and 10-12 under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1);
Claims 4-7 and 13-16 under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1), as applied to claim 1, in view of Sun et al. (CN 106397846A, 2017); and
Claims 8 and 17 under 35 U.S.C. 103 as being unpatentable over Spatz et al. (WO 2017/005362 A1), as applied to claim 1, in view of Sun et al. (CN 106397846A, 2017), further in view of Zhu et al. (CN 104491854 A, 2015), has been fully considered and is persuasive.  Spatz represents the closest applicable prior art, wherein crosslinked HA gels are prepared using bis(acroloyl)cystamine as a crosslinker after said HA is modified via thiolation. However, the instant claims explicitly employ unmodified HA as the starting material, which renders the instant invention non-obvious over Spatz, because removing the thiolation modification of the HA of Spatz would render the HA unsatisfactory for its intended purpose. The rejection is hereby withdrawn.	

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/DALE R MILLER/           Primary Examiner, Art Unit 1623